


110 HR 3392 IH: To clarify the tariff classification of certain

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3392
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Crowley (for
			 himself and Mr. LoBiondo) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To clarify the tariff classification of certain
		  fiberboard core and laminate boards and panels.
	
	
		1.High density
			 fiberboard
			(a)FindingCongress finds that Chapter 44 of the
			 Harmonized Tariff Schedule of the United States was amended effective February
			 3, 2007, by inserting language specifically describing laminate boards in,
			 among other sections, subheadings 4411.12.20, 4411.13.20, and 4411.14.20 as
			 laminate boards bonded in whole or in part, or impregnated, with synthetic
			 resins.
			(b)Retroactive
			 application to certain entriesNotwithstanding section 514 of the
			 Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, upon proper
			 request filed with the Bureau of Customs and Border Protection before the 90th
			 day after the date of the enactment of this Act, any entry, or withdrawal from
			 warehouse for consumption, of any goods which would be currently described in
			 subheadings 4411.12.20, 4411.13.20 or 4411.14.20, of the Harmonized Tariff
			 Schedule of the United States (as described in subsection (a)) that was
			 made—
				(1)on or after
			 January 1, 1994; and
				(2)before the 15th
			 day after the date of the enactment of this Act;
				shall be
			 liquidated or reliquidated as though the above-described amendments applied to
			 such entry or withdrawal.
